Citation Nr: 1627857	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-20 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUE

Entitlement to service connection for a left knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1963 to February 1967.   He also served in the United States Army Reserve, including active duty for training in October 1975.  The RO has granted service connection for residuals of torn quadriceps of the left leg based on this period of Reserve service, and as such, it constitutes a period of active service for VA compensation purposes.  See 38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran requested a hearing before the Board in his April 2010 substantive appeal; however, he cancelled that request in a June 2010 written statement.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (e).  

In a November 2013 decision, the Board dismissed the appeal as to the issue of a higher evaluation for the service-connected residuals of torn quadriceps of the left leg and reopened and remanded the left knee disorder claim for further development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issue on appeal, with the exception of an October 2013 written appellate brief.


FINDING OF FACT

The Veteran's current left knee arthritis had its onset during a period of active duty for training in October 1975.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, left knee arthritis was incurred during a period of active service.  38 U.S.C.A. §§ 101, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. §§ 3.6(a)-(d) (2015).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).    

The Veteran has contended that his current left knee problems are the result of a progressive process following an injury during his October 1975 airborne training.  He has indicated that he did not have a subsequent knee injury.  He has also indicated that he did not seek treatment for his left knee pain prior to 2009 because his work as an aircraft mechanic required him to be able to perform a variety of physical activities, and he did not want to compromise his employment situation by having any condition diagnosed.  See, e.g., December 2009 request to reopen; March 2010 and May 2014 VA examination reports.

An October 20, 1975, service treatment record shows that the Veteran presented to the emergency room with left leg pain; it was noted that he injured his left thigh five days prior during training, had been sore since, and now injured the leg again.  In addition to the findings related to the service-connected left thigh, the Veteran was unable to fully extend his knee, and the knee joint was swollen.  An orthopedic note indicated that the Veteran had a ruptured quadriceps mechanism superior to the patella, and surgical repair was recommended.  A November 1975 line of duty determination shows that the Veteran was on active duty for training from October 9, 1975 to October 21, 1975, during which time he was injured during airborne training and had a cast placed on his left leg.  See also October 1975 order (releasing Veteran from basic airborne course).

In a January 1976 letter to his commanding officer, the Veteran recalled how he injured his left leg but attempted to continue training by taping up the leg and putting knee pads on it.

The post-service evidence shows that the Veteran has been found to have a remote partial ACL (anterior cruciate ligament) tear and subsequent medial meniscus tear, with residual osteophyte formation.  See January 2010 MRI report; March 2010 and May 2014 VA examination reports.  The MRI report shows that the ACL was thickened at its origin with osteophytosis likely secondary to remote injury.  A May 2014 VA examiner explained that the left knee injuries appeared to be healed, and as such, the current left knee disorder is arthritis.  This diagnosis satisfies the current disability requirement.  Thus, the dispositive issue is whether there is a relationship between the Veteran's current left knee problems and his period of active duty for training.

A June 2009 VA examiner determined that it was less likely as not that any left knee diagnosis was secondary to the Veteran's torn left thigh muscle; however, the opinion as worded does not provide a clear etiology opinion on a direct basis to the in-service injury.  Following a March 2010 VA examination, the same examiner determined that she could not provide an etiology opinion without resorting to mere speculation, given the lapse in records of 40 years and because there was no mention of the knee itself in the original injury treatment record.  The Board finds that this opinion is inadequate because it is inconsistent with the actual service treatment record showing knee symptoms, and it does not fully consider the Veteran's reported post-service symptomatology. 

Nevertheless, the examiner did indicate that with the MRI result, she did not have another injury on history to account for a meniscal tear and a partial ACL tear, and that a complete ACL tear causes giving out, but that the Veteran appeared to have had a partial ACL tear.  She further indicated that on review of the service treatment records, the nature of the Veteran's injury that produced a quadriceps muscle tear was such that it could certainly have produced a meniscal tear or partial ACL tear, and that some healing of the knee could have occurred in the time that the leg was casted.

In a December 2013 opinion, a private treatment provider determined that it was as likely as not that the Veteran's currently diagnosed left knee disorder was the result of his original injury in service.  In so finding, the provider indicated that the current diagnosis was consistent with the original in-service injury.  He based his opinion on review of the Veteran's medical records, including the MRI report, as well as a contemporaneous examination.

A May 2014 VA examiner determined that it was less likely than not that the Veteran's current left knee disorder had its onset during or was related to his military service.  In so finding, the examiner explained that the terms "remote" and "healed" are used to describe MRI findings that occurred greater than 2-3 years prior to the scan, and that there was no other imaging study which would more definitively characterize how "old" the Veteran's left knee injuries were.  The examiner indicated that the Veteran's current pain was secondary to bilateral knee arthritis, an age-related condition, most commonly resulting from chronic wear and tear which occurs over time as a result of normal physical activities.  The examiner also noted that the MRI findings were taken approximately 34 years after the documented left thigh injury, with a subsequent history of many years of significant recreational and work-related physical activities which could, by themselves, cause the healed knee injuries.

Based on the foregoing, the Board concludes that the evidence is at least in equipoise as to whether the Veteran's current left knee arthritis had its onset during a period of active duty for training in October 1975.  38 U.S.C.A. § 5107 (West 2014); Gilbert, 1 Vet. App. at 53.  The medical evidence establishes that the nature of the in-service injury was such that it could have produced the Veteran's ACL and meniscus injuries, which are now manifested as arthritis, and the Veteran has provided a competent and credible report of post-service symptomatology.  Resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for left knee arthritis is warranted.  Id.  


ORDER

Entitlement to service connection for left knee arthritis is granted.



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


